Citation Nr: 1537860	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-03 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder of the bilateral lower extremities, to include lichen planus, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971, including service in the Republic of Vietnam.  He also served in the United States Army Reserves from February 1978 to December 1994.

This matter comes to the Board of Veterans Appeals on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's electronic Virtual VA claims file.  
In February 2015, the Board remanded the claim for further development. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the delay, this case must be remanded again to ensure compliance with the Board's prior remand directives and to ensure that VA has satisfied its duties to notify and assist so that the claims will be afforded every due consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).

As an initial matter, the Board finds that a remand is necessary in order to notify the Veteran of VA's inability to obtain missing service treatment records (STRs) in accordance with 38 C.F.R. § 3.159(e).  As noted in the Board's February 2015 remand, after careful review of the claims file, the Veteran's STRs and service personnel records (SPRs) from his period of active duty service from August 1969 to May 1971 are not associated with the claims file, and there is no explanation as to their unavailability.  The National Personnel Records Center (NPRC) responded to a March 2015 letter and a May 2015 request via the Personnel Information Exchange System (PIES) that the original medical record needed to answer the inquiry was not in their files; rather, the medical record was with VA.  While multiple STRs and SPRs were associated with the Veteran's electronic file located in VBMS, the location or status of the STRs dated from August 1969 to May 1971 remains unclear.  However, the Veteran has not been informed that these records appear to be missing, as instructed by the Board and as mandated by section 3.159(e).

Accordingly, to ensure compliance with VA's duty to assist and with the Board's remand directive, the Veteran must be properly notified of the missing STR's and VA's attempts to obtain them, and provided an opportunity to submit the records himself, submit alternative evidence, and/or enable an attempt to reconstruct the medical data through NA Form 13055.  

A remand to obtain an addendum to the June 2015 VA medical opinion is also necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In February 2015, the Board remanded the Veteran's claim, in part, to obtain a new VA opinion as the March 2011 VA examiner found that the Veteran did not have a current diagnosis of lichen planus, and, as such, did not offer an etiological opinion.  On remand, the Board requested that the Veteran be afforded another VA examination and that the examiner identify all current skin disorders of the bilateral lower extremities, to include residuals thereof, and opine as to whether any currently diagnosed skin disorder of the bilateral lower extremities had its onset during the Veteran's period of active duty service, any period of active duty for training (ACDUTRA), or any period of inactive duty for training (INACDUTRA), or is otherwise related to the Veteran's military service, to include his acknowledged exposure to herbicides and, if demonstrated by his service records, his exposure to extreme heat and tropical conditions in Honduras in approximately 1987.  In June 2015, the Veteran was afforded a new VA examination.  On review of the record and examination, the same VA examiner only identified lichen planus as the current skin disability and provided a negative opinion regarding a relationship between lichen planus and herbicide exposure or any period of military service.  However, March 2010 VA treatment records also included a diagnosis of dyshidrotic eczema, which also appeared to be manifested by complaints of itching.  Similarly, additionally received service personnel records confirm the Veteran's presence in Honduras in 1987.  Therefore, as the June 2015 VA opinion did not consider the diagnosis of dyshidrotic eczema or the nature of the Veteran's service in Honduras, an addendum opinion is necessary to decide the claim.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be properly notified of the missing STR's and VA's attempts to obtain them, and provided an opportunity to submit the records himself, submit alternative evidence, and/or enable an attempt to reconstruct the medical data through NA Form 13055.   

2. Return the claims file to the VA examiner who rendered the March 2011 and June 2015 opinions for an addendum opinion.  The claims file to include a copy of this Remand must be made available to and be reviewed by the examiner.  If the examiner who rendered the March 2011 and June 2015 opinions is not available, the opinion may be rendered by a different clinician.  If the examiner determines that a new VA examination is necessary, then schedule a new examination accordingly, with appropriate evaluations, studies, and tests. 

(a) The examiner should identify all current skin disorders of the bilateral lower extremities, to include lichen planus and dyshidrotic eczema, and any residuals thereof.

(b) The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed skin disorder of the bilateral lower extremities, to include to include lichen planus and dyshidrotic eczema, and any residuals thereof, had its onset during the Veteran's period of active duty service, any period of ACDUTRA, or any period of INACDUTRA, or is otherwise related to the Veteran's military service, to include his acknowledged exposure to herbicides and/or his exposure to extreme heat and tropical conditions in Honduras in approximately 1987.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's claimed skin disorder, and the continuity of symptomatology.  The rationale for any opinion should be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


